NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

BENITO TORRES,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-595
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 17, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Edward Nicholas,
Judge.



PER CURIAM.

             Affirmed. See Bolender v. State, 658 So. 2d 82 (Fla. 1995); Cassoday v.

State, 237 So. 2d 146 (Fla. 1970); Coughlin v. State, 932 So. 2d 1224 (Fla. 2d DCA

2006) (en banc); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004); Golden v.

State, 870 So. 2d 167 (Fla. 2d DCA 2004); Carr v. State, 495 So. 2d 282 (Fla. 2d DCA

1986).



LaROSE, C.J., and MORRIS and SALARIO, JJ., Concur.